Citation Nr: 1511291	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  07-04 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, including secondary to service-connected asthma.

2.  Entitlement to service connection for an acquired psychiatric disorder, including secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

This appellant had active military service from February to November 2003 and had additional service in a reserve component.

He appealed to the Board of Veterans' Appeals (Board/BVA) is from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded these claims in February 2011 and September 2013 for further development.  That development since has been completed, but the claims continued to be denied, so they are again before the Board.


FINDINGS OF FACT

1.  Allergic rhinitis is not etiologically related to this appellant's service, including not proximately due to, the result of, or aggravated by a service-connected disability.

2.  His depressive-type mood disorder, however, is proximately due to his service-connected obstructive sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for allergic rhinitis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  But the criteria are met for entitlement to service connection for mood disorder, depressive type. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Initially, the Board notes that the Veteran's claim for service connection for an acquired psychiatric disorder is being fully granted, and therefore no discussion regarding whether there has been compliance with VA's duty-to-notify-and-assist obligations is required for this claim since this is inconsequential.

With respect to his remaining claim for allergic rhinitis, under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a December 2005 letter, prior to the initial adjudication of his claim in the May 2006 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Notably, the Veteran was not informed of the criteria for establishing service connection on a secondary basis until May 2012.  However, his claim has been reconsidered in a February 2014 supplemental statement of the case (SSOC) since providing this additional notice.  Thus, he is not prejudiced.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Mayfield IV) (An SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SSOC; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (As a matter of law, the provision of adequate VCAA notice prior to a readjudication rectifies ("cures") any timing defect from inadequate or incomplete notice or the lack of notice prior to an initial adjudication).  The Veteran has not alleged any notice deficiency during the processing and adjudication of his claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and identified post-service private treatment records have been obtained and associated with his claims file for consideration.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's allergic rhinitis.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition to the above development, the Veteran's SSA records have been translated from Spanish to English, and his VA treatment records generated after December 2012 have been associated with the claims file.  Therefore, there has been compliance, certainly substantial compliance, with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).


II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A.  Allergic Rhinitis

VA and private treatment records generated during the appeal period reflect diagnoses of allergic rhinitis.  Therefore, element (1) of service connection has been met.

With respect to element (2), in-service incurrence or aggravation of a relevant disease or an injury, the Board must first determine whether the Veteran's allergic rhinitis pre-existed service.


For purposes of establishing service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Because the service treatment records associated with the Veteran's period of active service do not include an enlistment examination, he is presumed to have been in sound condition at the time he commenced active duty.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997); Doran v. Brown, 6 Vet. App. 283, 286 (1994) (the presumption of soundness attaches where a portion of the Veteran's service medical records, including his service entrance examination report, were unavailable).

In order to rebut this presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.")  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).


The Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered in determining whether a condition pre-existed service.  38 C.F.R. § 3.304(b).  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

Evidence showing that the Veteran's allergic rhinitis pre-existed service includes an individual sick slip in his service treatment records which reflects complaints of allergies and nasal congestion.  Although this particular record is undated, the Board finds that it was likely generated prior to the Veteran's period of active service, based upon its similar appearance, and proximity to, other service records that are associated with reserve service and were generated in the years prior to active service.  

In addition, the Veteran stated during a December 2006 general VA examination that he had a history of nasal symptoms before active service, when he was 40 to 45 years old, which worsened during his service in Kuwait.  For reference, the Veteran was 52 years old when he began active duty in February 2003.  Therefore, his report is consistent with an onset of symptoms between 1990 and 1995.  During a July 2011 VA examination, the Veteran reported having episodes of nasal allergies for the last 45 years, or since he was about 16 years old.

However, private treatment records from November 2004 show the Veteran reported only 1 year of symptoms of nasal congestion, sneezing, and post-nasal drip.  He reported at this time that his symptoms were somewhat milder during his time at Ft. Bragg and in Kuwait.  In his June 2006 notice of disagreement, the Veteran reported that he developed symptoms during service in 2003, and an August 2006 private opinion also reflects that the Veteran reported developing symptoms during active service at Ft. Bragg which worsened during his tour in Kuwait.  A May 2011 statement from the Veteran's wife, translated from Spanish to English, states that the Veteran was active and athletic prior to service, but presented with serious physical changes after returning in 2003, including allergic rhinitis, and that he had suffered in this situation since service.  There is no mention of symptoms prior to service.

The Board finds that the Veteran's lay testimony in this regard is not credible.  As noted above, he has reported three different periods as the onset date for his allergic rhinitis symptoms.  These include when he was approximately ages 16 and 40 to 45, prior to service, and age 52, during service.  As fact finder, when considering whether lay evidence is satisfactory, the Board may properly consider, among other factors, internal inconsistency of the statements and consistency with other evidence submitted by or on the claimant's behalf.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Macarubbo v. Gober, 10 Vet. App. 388 (1997).  If a witness has testified falsely as to any material fact, the entire testimony of that witness may be disregarded upon the principle that one who testifies falsely about one material fact is likely to testify falsely about everything.  U.S. v. Gilkeson, 431 F.Supp.2d 270, 277 (N.D.N.Y. 2006).  A fact finder may accept so much of the testimony as believed to be true, and disregard what is believed to be false.  Id.  Because the Veteran reported different onset dates for his condition which vary by decades, his testimony is not credible and carries no probative weight.

The only remaining evidence of a pre-existing condition is the undated sick slip from the Veteran's reserve service treatment records.  This record, when weighed against additional reserve service treatment records showing no complaints, treatment, or diagnoses of allergic rhinitis, does not clearly and unmistakably establish that allergic rhinitis pre-existed active service.  Therefore, the presumption of sound condition has not been rebutted.

Nevertheless, element (2) of service connection, in-service incurrence of a relevant disease or an injury, has not been met.  Service treatment records generated during the Veteran's period of active service are also negative for any complaints, treatment, or diagnoses of allergic rhinitis.  Notably, he was treated for pharyngitis in April 2003.  However, as stated by the October 2013 VA examiner, this was an isolated incident and not related to rhinitis.


While the Board has considered the Veteran's statements regarding the onset of rhinitis symptoms during service in 2003, those statements are not credible, as discussed above.  The Board has also considered statements from the Veteran's wife that he was generally healthy prior to active service, but was afflicted with allergic rhinitis when he returned.  However, the Veteran's service treatment records, in addition to not reflecting any findings of allergic rhinitis during service, affirmatively document other health conditions, including the above-mentioned pharyngitis, as well as calcaneal spurs, a history of urinary problems, and complaints of a skin rash.  Therefore, it appears he reported all of his then existing medical conditions, but without mentioning any problems whatsoever related to allergic rhinitis, suggesting that no such condition existed at the time.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  These records, generated during service, are more probative than the statement of the Veteran's wife, generated many years after service, as to which symptoms or conditions were present during service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight).

Furthermore, certain conditions will be presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309.  However, allergic rhinitis is not among those conditions listed as chronic under the regulations.  Therefore, to the extent that allergic rhinitis was diagnosed within one year of discharge, the one-year presumptive period associated with chronic conditions is not applicable.


For these reasons, the evidence is against a finding that element (2) of service connection has been met.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) (the evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder).  See also Jackson v. Virginia, 443 U.S. 307, 319 (1979) (it is the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts).

Notably, the record contains competent medical opinions suggesting that allergic rhinitis either had its onset during service, or may have been aggravated by service.  See August 2006 Opinion of Dr. R.H.Z.U. ("The history is consistent with persistent nasal and respiratory symptoms being triggered during service exposure at Ft. Bragg and during a 70 days Kuwait tour."); July 2011 VA opinion ("It is at least as likely as not that [nasal allergies], which started before active service, may have been aggravated while stationed in Kuwait in 2003.").  However, these opinions are based solely on a history of in-service symptoms provided by the Veteran.  As discussed above, this history is not credible.  A medical opinion is only as good and credible as the history on which it is predicated, so an opinion based on an inaccurate factual premise, as is the case here, would have no ultimate probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

B.  Acquired Psychiatric Disorder

As noted in the Board's prior remand, a July 2011 VA examiner diagnosed the Veteran with mood disorder, depressive type, which was due to his general medical condition, including obstructive sleep apnea or a "closely-related breathing disorder."  At the time this opinion was rendered, the Veteran was not service-connected for any respiratory disabilities or breathing disorders.  

In September 2013, the Board granted service connection for asthma, and instructed that further medical comment be obtained to determine whether asthma may be a "breathing disorder" which caused or aggravated a psychiatric condition.  Since that time, however, the Veteran has also been granted service connection for obstructive sleep apnea.  See February 2014 Rating Decision.  As the Veteran is now service-connected for both asthma and obstructive sleep apnea, and in light of the July 2011 VA examiner's opinion that the Veteran has a mood disorder due, in part, to sleep apnea or a related breathing disorder, the Board finds there is competent evidence linking mood disorder to a service-connected disability, and therefore service connection for a mood disorder, depressive type, on a secondary basis is warranted.  38 C.F.R. § 3.310.


ORDER

Service connection for allergic rhinitis is denied.

Service connection for depressive-type mood disorder, however, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


